Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1, 3-4, 6-9 are currently pending.  
2. Case filed on 11/2/2021, but claim priority to provisional application 63/109077, filed on 11/3/2020. As long as the provisional application fully supports the present claims, the effective filing date is 11/3/2020, otherwise the effective filing date is 11/2/2021. 
3. Claims 1, 3, 6-9 are amended, claims 2 and 5 canceled, no claims added. 
4. Contents of this Office Action: 
	1. 35 U.S.C. 101 Claim interpretation
	2. Prior Art rejections
	3. Response to arguments
	4. Prior art used but not relied on
Claim Rejections - 35 USC § 101 – INTERPRETATION
	The current claim set is not subject to a 35 U.S.C. 101 rejection because the new amendments provide for a technical solution to a technical problem. The claims no longer merely recite generic mental steps and displaying information, rather the information is displayed and graphically summarized, as well as able to be manipulated using a drag-and-drop function. These preference-organized icons that are displayed are further sent to a second interface device so that that user can visually and easily see the same preference-organized icons as the first user. This is not merely taking generic data and displaying it on a generic computer device. As such, the claims meet the standard for patent eligibility. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by James et al (WO2007/033402A1), hereinafter “James,” in view of Riggs, Back to Basics: Saved Search Emails, November 21, 2011, hereinafter “Riggs,” in view of RankOrder, Wayback Machine 10/1/2020.
Regarding claim 1, James discloses a method of managing a real estate management platform and dynamic scoring system (James, according to the Abstract on Page 1, relates to the field of property or real estate. In one form, the invention relates to the rating of property, in another form, the present invention relates to the ranking of property based on various inputs into the system and method of the present invention. The rating or ranking is determined in accordance with a numerical value), the method comprises the steps of: 
(A) providing a database server, a processing unit, and a user interface device, wherein a plurality of property profiles is stored on the database server, and wherein each of the plurality of property profiles comprises at least one property attribute, and wherein the database server, the processing unit, and the user interface device are communicably coupled with each other (Looking at the example on Page 11, the Example Application discloses the use of the application from the standpoint of the buyer. The buyer will be able to compare very different properties, such as an apartment in England and a house in Australia on a large number of criteria. The buyer can further compare similar properties – i.e. the same type of different property characteristics or fundamentals. This shows that the system stores a plurality of different property profiles (which is the property itself) and has at least one property attribute (which are the various criteria). For the specific technical components, Page 30, lines 10-15 disclose that the user has an application on a computer, which is a processing unit, that the assessment criteria are uploaded, which is done via a user interface device (i.e. the computer), and also has a database where the property information is stored. All information is stored in a database to be able to run the application); 
(B) receiving user input through the user interface device to define a search preference profile through the processing unit, wherein the search preference profile comprises a plurality of search attributes and a plurality of significance attributes, and wherein each of the plurality of significance attributes is associated with a corresponding search attribute from the plurality of search attributes (As discussed above, a user inputs specific criteria, which are the attributes. Not only are the criteria property attributes, but they are search attributes because, as shown on Page 19, line 2, one of the user options is a FULL SEARCH MATCHING tool, which sorts out the wrong and right properties for each individual in a very short space of time and gives the user very clear and definitive guidelines as to its specific relevance to the user/buyer. Further, regarding an associated significance attribute, Page 19 discloses a section, under Step 1, called YOUR NEEDS. By answering some simple questions, a YOUR NEEDS table is developed which determines the key criteria a buyer is looking for and weights those criteria according to the importance (i.e. significance) they place on each criteria. This in turn allows decisions to be made because the buyer can then assess and rate each property against a criteria set relevant to him instead of looking at a property and wondering what criteria it might match. Fig. 4a provides a representation of this where specific significance attributes like affordability that are intertwined with search criteria such as Asking Price (See Page 6, line 22 and Page 9, lines 20-21). Please note that all significance attributes correspond with each of a plurality of search attributes because they are used together as shown in Fig. 4a and in an overall score, as shown on Page 21. They also correspond to specific ones of the plurality of search attributes such as price, and, as shown on Page 22, risk (significance attribute) corresponds to price (search attribute) as an example);  
(C) searching the database server with the processing unit to identify at least one matching profile from the plurality of property profiles after step (B), wherein the at least one property attribute of the at least one matching profile corresponds to at least one of the plurality of search attributes (As discussed above, Page 19, lines 5-15 filters out properties by right and wrong – i.e. matching and not matching. Page 19, lines 25-30 further teach that the criteria and number of weighting allows for simple recommendations such as MATCH, POSSIBLE MATCH, or NO MATCH. This is done after Step B);
(D)  calculating a match score for each of the at least one matching profile through the processing unit from the at least one property attribute of the at least one matching profile and from the plurality of significance attributes after step C, wherein each of the plurality of significance attributes corresponds to one of the at least one property attribute of the at least one matching profile (Page 21 discloses calculating a match score for each respective property based on search attributes and the YOUR NEEDS significance attributes. This is done after Step C); 
(E) ranking the at least one matching profile through the processing unit according to the calculated match scores in order to produce a preference-organized set of property profiles after Step D (Page 26, lines 23-30, disclose that a display provides a ranking of the displayed properties and that for each property and indication of the rating is shown. This happens after Step D); 
(F) displaying the preference-organized set of property profiles on the user interface device through the processing unit (See above);
(G) – (H) repeating user input through the user interface device to update the search preference profile and executing steps (C) through (F) based on the updated search preference profile (Page 19, lines 23-28 disclose that during the practical process of buying people change their minds and when they do Property Ratings allows for the criteria and the weighting to be changed. If YOUR NEEDS change or certain criteria require a different weighting this can be done in an instant and a different property shortlist can be created. Each of the criteria is given a numerical weighting); 
Regarding the following limitations: 
providing a consultant interface device, wherein the consultant interface device is communicably coupled with the database server; 
displaying the preference-organized set of property profiles on the consultant interface device through the processing unit; 
repeating step B by receiving another user input through the consultant interface device to update the search preference profile; and 
repeating steps C through F based on the updated search preference profile. 
These steps are fully disclosed in the rejection to the limitations above. The fact that the interface device is labeled as a “consultant” interface device does not change any functional steps of the claim. A consultant can be any person using the device. It appears the claim has been amended to indicate that this device is a second device – as discussed above and on Page 27, this system is a website where a plurality of different devices can connect to it and use it. 
Regarding the limitations of: 
displaying the plurality of search attributes on the user interface device, wherein each of the plurality of search attributes is graphically summarized by one of a plurality of visually-representative icons, and receiving at least one icon selection through the user interface device as the user input, wherein each icon selection corresponds to one of the plurality of visual icons 
Riggs, which is similarly directed to a Home Search (Zillow), discloses the above two limitations. Page 2 discloses an interface with a plurality of selectable icons for search criteria. 
  Back to Basics: Saved Search Emails


    PNG
    media_image1.png
    375
    500
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the search criteria input feature of James with that of Riggs because while providing the same functionality, Riggs provides a very simple and user-friendly interface to select predefined search criteria seamlessly.
Regarding the limitation of: 
Receiving each of the at least one icon selection at a selected drag-and-drop interface position through the user interface device, wherein the selected drag-and-drop interface position corresponds to one of the plurality of significance attributes. 
RankOrder, Page 1, discloses that a way to drag and drop questions types to allow respondents to rank a list of items by dragging and dropping each item. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the search criteria input feature of James and Riggs to further enhance the ease and in which significance attribute icons are selected and visualized. No functional step of the method is changed – RankOrder simply shows that another way of selecting and visualizing icons includes a drag and drop method to see data abstractions in a visualizable rank order. 
Regarding claim 3, the combination of James. Riggs, and RankOrder make obvious the method of claim 1. The combination further teaches receiving user input through the user interface device to assign a relative rank to each of the at least one icon section as one of the plurality of significance attribute (As discussed at length above, the YOUR NEEDS section has weights that are defined by the user. Riggs is introduced in claim 1 to show how features can be selected using icons. Therefore, it would be obvious to define these weights through the user icons in Riggs for the same reason as discussed in claim 1). 
Regarding claims 8 and 9, James discloses, as discussed in the rejection to claim 1, displaying the preference-organized set of property profiles. James does not disclose the specific way these are displayed. However, it would be obvious to a person having ordinary skill in the art to display this information in any way, including as a grid or a list. This is simply displaying information and the manner in which it is displayed does not change the functional step of actually displaying the information. The way information is displayed is merely an obvious design choice. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the particular way that data is displayed to be a list or a grid or any other way of displaying such data, as it is merely and obvious design choice and does not impact the functional steps of the method. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by James et al (WO2007/033402A1), hereinafter “James,” in view of Riggs, Back to Basics: Saved Search Emails, November 21, 2011, hereinafter “Riggs,” in view of RankOrder, Wayback Machine 10/1/2020, in view of Gross (US20160092959A1), hereinafter “Gross.” 
Regarding claim 4, James discloses the limitations of claim 1 as well as allowing for selection of search attributes. The only difference is that the search attributes are not represented by one of a plurality of search sliders with a maximum and minimum value, and receiving a slider selection. 
However Gross, which is directed towards a property tagging system that permits owners to comment, rate, and tag features of the properties in accordance with customizable features, does teach in P143, slider bars that indicate minimum and maximum values. See further P190 and P339 which shows specifically that a weight feature can be customizable by using a slider. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify James with the slider features of Gross to provide a simple, easy, and user-friendly way to select the search attributes. This would expand the use of the invention because people are more likely to user user-friendly interfaces than not. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by James et al (WO2007/033402A1), hereinafter “James,” in view of Riggs, in view of RankOrder in view of Official Notice.
Regarding claims 6-7, James does not disclose the features of claim 6 where a messaging interface is established, receiving a user message, and receiving consultant messages. James further does not disclose the features of claim 7 regarding receiving, displaying, and receiving scheduling information from a consultant interface device. However, the Examiner asserts that these features are old and well-known. 
Specifically, real estate searching often requires collaboration between a user and an agent. It would be beneficial then to have a communication tool that allows messaging and the ability to schedule meetings and tours. These features are common and well-known in the art. These basic features are embedded in several common applications. For instance, every phone, such as an iPhone has a messaging system (iMessage) that users can use to communicate. Further iPhone profiles are often connected to Google Calendar to see availability. Beyond this, this type of scheduling feature is common in many workplaces where Microsoft Outlook is used to display calendars and availabilities, and a user can schedule a meeting with someone else based on this. 
Therefore, it would have been obvious and old and well-known to a person skilled in the art prior to the effective filing date of the claimed invention for the reasons stated above. 
PRIOR ART NOT RELIED ON 
Stinson (US2012/0005109A1) which is related to a system, method, and apparatus for property appraisals.  
Response to Arguments
35 U.S.C. 101 Rejections:
The 35 U.S.C. 101 Rejections have been withdrawn.  
Art Rejections:
Applicant argues, on Page 8, that James does not teach the plurality of property profiles in the same way as the current claims because James is part of a real-world application, not based on digital information. The Examiner is not clear why Applicant asserts this as James is clearly run on a computer. For the specific technical components, Page 30, lines 10-15 disclose that the user has an application on a computer, which is a processing unit, that the assessment criteria are uploaded, which is done via a user interface device (i.e. the computer), and also has a database where the property information is stored. All information is stored in a database to be able to run the application.
Applicant’s arguments on Pages 9 and 10 are mere assertions that the claims are different from James without explaining why. For instance, Applicant states that “checkmark boxes” are “clearly different” than visually-representative icons, but does not explain why. The checkboxes are icons and they are visually shown. 
The Examiner has introduced the RankOrder Reference to show the drag-and-drop amendments. 
Lastly, Applicant argues that there is an authorization step, but this is not claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687